Citation Nr: 0505443	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-08 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.     


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent, but not higher, evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  In 
determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In July 2001, the RO advised the veteran by letter 
of the evidence that would substantiate his claim, and the 
responsibility for obtaining the evidence.  The veteran was 
later provided with a copy of the original rating decision 
dated in December 2001, setting forth the general 
requirements of then-applicable law pertaining to the 
veteran's PTSD service connection claim.  In March 2003, 
after receipt of the veteran's notice of disagreement with 
the assigned disability evaluation, the RO provided the 
veteran with the Statement of the Case which detailed then-
applicable law pertaining to PTSD disability evaluations.  In 
August 2004, the RO provided the veteran with a Supplemental 
Statement of the Case, which again detailed then-applicable 
law pertaining to PTSD disability evaluations.    

Because the veteran had been continually apprised for 
approximately 36 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO received from the veteran lay statements 
offered by the veteran's ex wife, daughter, and former 
business associate.  The record indicates that the RO 
reviewed all relevant records prior to its rating decision.  
Moreover, VA afforded the veteran VA medical treatment and 
examinations, which he accepted, and the opportunity to 
appear before a hearing, which he declined.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Increased Rating

I.	Background

The veteran made his original claim for service connection 
for PTSD in July 1999.  In December 2001, the RO granted the 
veteran's claim, finding that a 30 percent disability 
evaluation was appropriate.  The RO based its decision 
primarily on the results of a Compensation and Pension 
Examination conducted in September 2001.  

The veteran filed a notice of disagreement with the RO, 
contesting the assignment of a 30 percent evaluation.  
Afterward, the veteran submitted additional information in 
the form of letters from his ex-wife, co-worker, daughter, 
and from the VA treating physician who treated him for his 
PTSD from 1997 to 2003.  Each letter addressed the way in 
which the veteran's PTSD affects his behaviors and attitudes.  

After consideration of the four letters, the RO continued the 
30 percent disability rating in the March 2003 Statement of 
the Case and August 2004 Supplemental Statement of the Case.  

II.	Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 9411 addresses PTSD.  Under that code, a 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  




III.	Analysis

After careful analysis, the Board finds that the veteran's 
disability more nearly approximates the criteria required for 
a 50 percent disability rating.  The evidence, particularly 
that offered after the RO's December 2001 rating decision, 
demonstrates that the veteran's PTSD symptoms substantially 
impair his work and social relationships.  

The veteran's treating VA physician (Dr. D.L.) stated that 
the veteran experiences war trauma-related nightmares, 
intrusive recollections, isolation, sleep disturbances, 
difficulty managing anger and rage, difficulty with 
concentration and short-term memory, panic attacks, anxiety, 
and depression.  He stated that, despite the veteran's 
treatment for PTSD since 1997, these symptoms had remained 
with the veteran with only modest improvement.  

Dr. D.L. also noted the effect that these symptoms had on the 
veteran.  He stated that the veteran failed twice in 
marriage, had numerous past failed relationships, had no 
friends, and strained relationships with family, peers, and 
supervisory personnel.  The physician stated that though the 
veteran had tried, he had remained estranged from family and 
from those who have tried to befriend him.  And the physician 
noted the veteran's impaired ability to engage in work-
related activities, despite his continuous efforts to remain 
employed with others or through self-employment.  

The doctor closed his letter by stating that the veteran's 
prognosis was fair, and by assigning him a GAF score of 50.  

The Board finds that this medical opinion - rendered in April 
2003 - details the criteria required for a 50 percent 
disability evaluation under Diagnostic Code 9411.  This 
opinion shows that the severity of the veteran's impairment 
exceeds the occasional and intermittent nature of PTSD 
symptoms that warrant a 30 percent disability evaluation.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Letters from the veteran's ex-wife, former co-worker, and 
daughter support this opinion, moreover.  Each letter 
reinforces Dr. D.L.'s findings that the veteran's PTSD causes 
him occupational and social impairment with reduced 
reliability and productivity.    

The letter from the veteran's ex-wife reinforced the evidence 
that the veteran isolated himself from others, experienced 
mood swings, and obsessed about Vietnam.  The veteran's 
former co-worker noted the veteran's tendency to isolate, 
stating that the veteran lived alone and to his knowledge had 
no friends.  He also noted the veteran's difficulty 
maintaining effective work and social relationships.  The 
veteran's daughter noted the veteran's anger, his extreme 
nervousness and exaggerated startle response, and his 
abnormal reactions to everyday events.  

The veteran's daughter also recounted one episode that 
concerned her.  In September 1994, she visited her father in 
a motel room in which he was living.  She stated that he was 
distraught, that he expressed feelings of worthlessness and 
vulnerability, and that he obsessed about his Vietnam 
experiences.  And she stated that her father had taped to his 
motel wall photos he took while in Vietnam of naked, dead 
enemy troops.    

In this decision, the Board closely considered the September 
2001 Compensation and Pension examination report relied upon 
by the RO in its rating decision.  The Board notes that 
certain aspects of the medical opinion support the RO's 
assignment of a 30 percent disability evaluation.  For 
example, the examiner described the veteran as alert, 
oriented, clean, casually groomed, as having good judgment 
and fair insight, and as being without delusions, 
hallucinations, suicidal thoughts, homicidal thoughts, and 
memory loss.  

However, the Board finds that the bulk of the opinion 
supports the assignment of a 50 percent disability 
evaluation.  The examiner found that the veteran's speech was 
circumstantial, rapid, and almost pressured, and that he 
appeared anxious and depressed.  The examiner stated that the 
interview process lasted 3 hours due to the veteran's anxiety 
and concentration difficulties.  He stated that the veteran 
reported having a short temper, outbursts of rage, sleep 
impairment, panic attacks, intrusive dreams, and flashbacks 
to events experienced in Vietnam.   He noted that the veteran 
had no friends, avoided activities, places, or people, and 
had difficulty maintaining employment.  And the examiner 
closed his report by noting that the veteran had a sense of 
foreshortened future and a restricted range of affect.  

As with the veteran's treating physician, the September 2001 
examiner assigned the veteran a mid-range Global Assessment 
of Function (GAF) score of 53.  

Hence, the Board finds that the evidence of record, 
particularly that offered since the December 2001 rating 
decision, demonstrates a severity and a frequency of PTSD 
symptoms that more nearly approximates the criteria required 
for a 50 percent disability rating.  The record shows that 
the veteran's symptoms cause him reduced reliability and 
productivity that adversely affect his work and social 
relationships.  

The Board also finds that a disability evaluation higher than 
50 percent would not be appropriate here.  The evidence of 
record does not show the severity and frequency of symptoms 
required for a higher rating.  For example, the record does 
not contain evidence of the following symptoms required for 
the assignment of the next highest rating of 70 percent - 
suicidal ideation, obsessional rituals that interfere with 
routine activities, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, and neglect 
of his personal appearance and hygiene.   

Similarly, a higher rating is also not warranted under 38 
C.F.R. § 3.321 as the Board cannot conclude that the 
disability picture as to the veteran's PTSD by itself is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.







ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the legal criteria governing payment 
of monetary benefits.



                         
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


